         Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 1 of 58



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,
                                                         CRIMINAL NUMBER:
                v.
                                                         1:18-cr-00032-2-DLF
    CONCORD MANAGEMENT AND
    CONSULTING LLC

         Defendant.


DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S OPPOSITION
   TO THE GOVERNMENT’S MOTION IN LIMINE TO ADMIT DOCUMENTS1




1
  Undersigned counsel is assuming that its Unopposed Motion for Leave to File Excess Pages,
ECF 342, will be granted. If that Motion is denied, undersigned counsel requests leave of court to
re-file an abbreviated version of this pleading complying with the page limitations in the local
rules.
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 2 of 58




                                               TABLE OF CONTENTS

I.     PRELIMINARY STATEMENT ........................................................................................ 1
II.    LEGAL STANDARDS ...................................................................................................... 4
       A.        Authentication ......................................................................................................... 4
       B.        Hearsay ................................................................................................................... 9
       C.        Relevance and Prejudice ....................................................................................... 13
III.   ARGUMENT .................................................................................................................... 14
       A.        Social Media Accounts ......................................................................................... 14
       B.        Other Business Records ........................................................................................ 24
       C.        Internal IRA Documents And Communications ................................................... 30
       D.        Communications Between IRA and Concord ....................................................... 35
       E.        Documents Purporting to Link IRA and Prigozhin .............................................. 40
       F.        Other Statements by Co-conspirators ................................................................... 46
                 1.         Exhibit 347—                          email ................................................................. 46
                 2.         Exhibit 303—                             emails ............................................................ 48
       G.        The Government’s Motion Does Not Address Certain Exhibits and
                 Concord Raises Additional Objections ................................................................. 49
IV.    CONCLUSION ................................................................................................................. 55
         Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 3 of 58



       Defendant Concord Management and Consulting LLC (“Concord” or “Defendant”),

through counsel, submits this Opposition to the Government’s Motion in Limine to Admit

Documents. In support, Concord states as follows:

       I.      PRELIMINARY STATEMENT

       The government’s motion in limine discloses its plan for admitting hundreds of thousands

of pages of prejudicial hearsay evidence—virtually all of it having no connection to Concord

whatsoever. According to the government, this evidence is admissible because Concord is

presumed to be part of a conspiracy to defraud the Department of Justice FARA Unit (“DOJ”), the

Federal Election Commission (“FEC”), and the Department of State (“DOS”). According to the

government, it obtained and is currently seeking additional business records certifications that like

magic will make the massive contents of email and social media accounts admissible without as

much as a peep from a human witness. But the contents of these accounts are not business records

of any of the providers and at most any such certifications may be used only with respect to certain

limited technical data about each account.

       The government chooses to ignore the law in an effort to make things simple. In the

government’s view, if it has seized the contents of a private social media or email account of a

person it believes is linked to                                                     , then the entire

content of those accounts are automatically admissible based on the business record certifications

noted above, and in the alternative are also admissible either as co-conspirator statements, or will

not be offered for the truth of the matter asserted. The government has not identified a single case

where massive amounts of email and social media data was so facilely admitted.

       Controlling law directs that before hearsay evidence can be admitted against Concord, it

must independently be shown, by a preponderance of the evidence, that Concord knowingly agreed

with the co-conspirators to pursue the common objectives alleged in the Superseding Indictment.


                                                 1
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 4 of 58



Unless and until the government comes forward with that evidence, the proffered co-conspirator

statements have no meaning, no relevance, and no legal effect in this proceeding. The independent

proof the government must produce now cannot be met with speculation, conjecture, assumption

or attorney argument, nor can the government simply rely on the allegations in the indictment.

       The government pays little mind to these controlling legal principles as it seeks permission

to introduce hundreds of thousands of pages of evidence most of which has nothing to do with

Concord at all. Indeed, none of the government’s proffered evidence—no matter how generously

construed in the government’s favor—suggests that Concord knowingly intended to join the

common objectives the government alleges here. Rather, it consists largely of inadmissible

hearsay statements made by and to alleged employees of IRA who are alleged to have hatched and

carried out the alleged defraud conspiracy—without a solitary reference to Concord. In that regard,

the government begins its motion seeking permission to introduce purported records from the

alleged IRA co-conspirators’ social media accounts which, according to the government, evidence

“the instruments by which the crime” of a defraud conspiracy against the U.S. government “was

committed” here. Mot. 10-11. The government also seeks to introduce numerous statements

purportedly made to and by the alleged IRA co-conspirators. As noted, however, none of this

evidence mentions or references Concord, much less is shown (or even alleged) to have been made

to or by Concord or its agents or employees. Nor does the government attempt to show, with

independent evidence, that there was in fact a conspiracy to defraud the government and that

Concord knowingly joined an agreement to pursue the conspiracy’s alleged objectives—

prerequisites to admitting co-conspirator statements under Federal Rule of Evidence 801(d)(2)(E).

       The government insists that “evidence gathered during the course of the investigation

shows that Concord knowingly participated in this conspiracy” purportedly carried out by the IRA




                                                2
         Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 5 of 58



conspirators, Mot. 3, but it grossly oversells this. One category of this purported evidence is

alleged emails between

                                    . But the government fails to lay the requisite foundation to

show that these individuals were in fact Concord employees, or even real people. And even if they

were, the emails, which are hearsay, do not show that Concord knowingly participated in this

conspiracy to interfere with the U.S. government’s lawful functions relating to foreign

involvement in U.S. elections. Another category of evidence supposedly tying Concord to the IRA

conspirators is “documents connecting Concord’s controlling officer Yevgeniy Prigozhin to the

IRA.” Mot. 1. That, too, however, falls short of imputing the requisite knowledge because the

government has no independent evidence to substantiate its claim that Prigozhin “controlled”

Concord during the time period of the conspiracy, including the 2016 presidential election, or that

he knowingly joined a conspiracy to interfere in the 2016 presidential election.

       In the end, the most one can say about the government’s evidence is that if there was a

defraud conspiracy here like the one the government has charged, Concord not only had nothing

to do with it and did not join it—it didn’t even know such a conspiracy existed. And just because

the government has hearsay documents supposedly indicating Concord funding of certain IRA

activity, that does not mean that Concord itself knew that these alleged funds were being used to

defraud the United States as opposed to supporting a legitimate public forum to discuss global

social issues and political candidates.

       But there is another and equally compelling reason for denying the government’s motion

outright. The government’s purpose in dispensing with the needed preliminary proof reveals the

prejudice that will follow if its tactical gambit succeeds. The government wants to use this

evidence to persuade the jury that Concord is part of an unlawful conspiracy even though the




                                                3
         Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 6 of 58



government cannot link Concord to that conspiracy with the evidence it needs. In this instance,

Federal Rule of Evidence 403 forecloses the introduction of this hearsay evidence because its

relevance is less than marginal and the potential for prejudice to Concord is so great. The

government’s motion should be denied and the evidence should be excluded.

       Beyond these, the ground rules that govern admissibility also compel denial of the

government’s motion. Here, the government stitches together various hearsay exclusions and

exceptions to try to achieve its ends, but they do not provide a basis to admit the evidence in this

case as to Concord. Nor does the government’s motion survive the foundational authentication

problems the government so readily glosses over. On this point, the government falls well short

of meeting its burden under Federal Rule of Evidence 901(a) of “produc[ing] evidence sufficient

to support a finding that the item is what the proponent claims it is” because it doesn’t give this

Court any basis to test the government’s claims. It simply asks the Court to take its authentication

assertions on faith based on a handful of supposed exemplars, and seeks to shift the burden to

Concord to prove a negative—that nothing in those hundreds of thousands of pages of documents

authenticates the government’s evidence. But, once again, that is plainly contrary to what the law

requires. And, in any event, when the government’s authentication theories are subjected to even

minimal scrutiny, it is abundantly clear that the Court should take none of what the government

has to say on faith. The government should be held to the standard the law imposes and its

evidence tested for authenticity and admissibility in this criminal proceeding just as it would be in

any other.

       II.     LEGAL STANDARDS

               A.      Authentication

       The government’s first hurdle is to prove that the evidence is what the government “claims

it is”—that it is authenticated. See Fed. R. Evid. 901(a). The proponent of evidence ordinarily


                                                 4
         Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 7 of 58



must “produce evidence to support a finding” that the evidence is authentic, United States v.

Haight, 892 F.3d 1271, 1277 (D.C. Cir. 2018)—i.e. evidence “extrinsic to the document or item

itself,” United States v. Blanchard, 867 F.3d 1, 5 (1st Cir. 2017). Where the proponent fails to

meet its authentication burden, the evidence must be excluded, as “[a]uthentication and

identification are specialized aspects of relevancy that are necessary conditions precedent to

admissibility.” United States v. Blackwell, 694 F.2d 1325, 1330 (D.C. Cir. 1982).

       Some documents “‘are self-authenticating; they require no extrinsic evidence of

authenticity in order to be admitted.’” United States v. Farrad, 895 F.3d 859, 876 (6th Cir. 2018)

(quoting Fed. R. Evid. 902). Specifically, Rule 902(11) permits authentication of certified

domestic records of regularly-conducted business activity by a written declaration of the records’

custodian or other qualified person. A Rule 902(11) certification is a declaration “that complies

with a federal statute or a rule prescribed by the Supreme Court.” Fed. R. Evid. 902(11). This

exception to the ordinarily required procedure of authenticating evidence at trial through the direct

testimony of a foundation witness is narrow.            “Rule 902(11) was intended as a means

of authenticating only that evidence which is being offered under the business records exception

to the hearsay rule.” United States v. Safavian, 435 F. Supp. 2d 36, 39 (D.D.C. 2006) (emphasis

in original); United States v. Browne, 834 F.3d 403, 409 (3d Cir. 2016) (same).

       But self-authentication is not the end of the story—particularly as it relates to internet-

based evidence. As this Court recently warned, “determining the accuracy of information posted

to social media is far from straightforward and hence [is] of questionable reliability.” United States

v. James, No. 17-184, 2019 WL 2516413, at *3 (D.D.C. June 18, 2019). “Facebook records, for

example, are ‘no more sufficient to confirm the accuracy or reliability of' information posted to

the website ‘than a postal receipt would be to attest to the accuracy or reliability of the contents of




                                                  5
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 8 of 58



the enclosed mailed letter.’” Id. at *6-7 (quoting Browne, 834 F.3d at 411). In Browne, the district

court admitted Facebook chat logs as self-authenticating business records to support the

defendant’s conviction on child pornography and other sex offenses. The Third Circuit rejected

that finding because “Facebook chat logs are [not] the kinds of documents that are properly

understood as records of a regularly conducted activity under Rule 803(6).” 834 F.3d at 405, 409.

Ultimately, the court found that the government had offered enough evidence extrinsic to the

Facebook logs themselves to support a finding that they were indeed what the government claimed

them to be—messages actually sent by the defendant soliciting child pornography. Id. at 406. But

that was because the government there—unlike here—presented a trove of such extrinsic evidence,

including:   (i) detailed testimony from multiple minors who had received the defendant’s

messages, all of which was consistent with the message logs; (ii) the fact that two of the minors

actually met in person with the defendant after a meet-up was orchestrated via Facebook

messenger, which was “powerful evidence not only establishing the accuracy of the chat logs but

also linking them to” the defendant; (iii) the defendant’s own confessions that he owned one of the

Facebook accounts at issue, had the password to the account, exchanged messages with the minors,

owned the phone that contained images of the minors that were solicited via the Facebook

messages; and (iv) that certain biographical information about the defendant which was mentioned

in the online messages was in fact consistent with him in real life. See id. at 413-14.

       The reliability concerns inherent in social media content stem from how easily it can be

manipulated:

       To create a profile, a person must go to www.facebook.com, enter his or her full name,
       birth date, and e-mail address, and register a password. Facebook then sends a
       confirmation link to the registered e-mail, which the person must click on to complete
       registration. . . . Thus, concern over authentication arises because anyone can create a
       fictitious account and masquerade under another person’s name or can gain access to
       another’s account by obtaining the user’s username and password, and, consequently, [t]he



                                                 6
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 9 of 58



       potential for fabricating or tampering with electronically stored information on a social
       networking sight is high, and poses challenges to authenticating printouts from the website.

Smith v. State, 136 So. 3d 424, 432 (Mo. 2014); see James, 2019 WL 2516413 at *3 (quoting

Browne, 834 F.3d at 412) (recognizing “the great ease with which a social media account may be

falsified or a legitimate account may be accessed by an imposter.”).2

       Emails, too, present unique authentication problems. In Jimena v. UBS AG Bank, Inc., 07-

367, 2011 WL 2551413 (E.D. Cal. June 24, 2011), the plaintiff sued UBS after he was defrauded

of a fee he was told he needed to send to receive a $19 million payment. Id. at *1. The instructions

were    sent    to    him     from     two     email    accounts,       standish@yahoo.com      and

customerservices@privateclientsubs.cjb.net,     purporting   to   be    from   UBS    CFO     Clive

Standish. Id. The court found the emails were not self-authenticating, given the lack of

trustworthiness associated with “generic addresses that can be personalized by anyone.” Id. at

*3. The emails also could not be authenticated through the use of extrinsic evidence under Rule




2
  Other cases similarly delineate the substantial authentication burden on the government. See
United States v. Lewisbey, 843 F.3d 653 (7th Cir. 2016) (Facebook posts were authenticated as
belonging to the defendant where the account listed defendant’s nickname, date of birth, and place
of residence; the e-mail associated with the account was the same as the e-mail on his phone; the
account included more than 100 photos of him which also matched photos found on his phone,
and the Facebook app on his phone was linked to the same account); United States v. Encarnacion-
Lafontaine, 639 F. App’x 710, 713 (2d Cir. 2016) (online messages were supported as being
penned by defendant, as “(1) the Facebook accounts used to send the messages were accessed from
IP addresses connected to computers near [his] apartment; (2) patterns of access to the accounts
show that they were controlled by the same person; (3) . . . the accounts were used to send messages
to other individuals connected to [the defendant]; (4) [the defendant] had a motive to make the
threats [espoused in the messages], and (5) a limited number of people, including [the defendant],
had information that was contained in the messages”); United States v. Barnes, 803 F.3d 209, 217
(5th Cir. 2015) (the government met its burden of authenticating the defendant’s alleged Facebook
messages where a witness testified that she saw the defendant using Facebook and recognized his
online profile and style of communication in the disputed messages); Safavian, 435 F. Supp. 2d
36 (emails, while not self-authenticating, were sufficiently authenticated by extrinsic evidence,
including the sender’s email address, signature, the name of the sender in the email, and by
comparing the emails to already authenticated emails).


                                                 7
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 10 of 58



902. The plaintiff testified as the recipient of the emails, but that did “not provide any foundation

that Plaintiff knows or had any prior communication with” the alleged sender. Id. at *4. Nor were

there any “identifying characteristics that provide any foundation for linking the e-mails to” the

alleged sender. Id.; see also United States v. Fluker, 698 F.3d 988, 999 (7th Cir. 2012)

(authentication via Rule 901(b)(1) is “impossible” where the email’s composition has not been

witnessed, as “only the author of the e-mail message or anyone who saw the author compose and

transmit the message will truly ‘know’ the message’s authorship”); United States v. Shah, 125 F.

Supp. 3d 570, 577 (E.D.N.C. 2015) (rejecting authentication of Gmail account content under Rule

902(11), and indicating that, for purposes of Rule 901 generally, “[e]ven where the email address

or username employed by the sender is an eponym, . . . the sender's identity is not immediately

discernable. In neither case can the recipient rely on the use of an email address or username to

conclude that a third party has not made surreptitious use of an otherwise familiar account. Instead,

the recipient must use additional information gleaned from context, for example, the knowledge

that the communication was prompted by the recipient, or content, the identifying or unique

characteristics inherent in the message, to identify the sender”).

       Likewise, in Safavian, the emails in question had many distinctive indicators linking them

to the alleged senders. In Safavian, “most of the e-mail addresses themselves contain[ed] the name

of the person connected to the address.” Id. at 40. These identifying names were also

“[f]requently” in the emails’ bodies, signatures, and “To:” and “From:” indicators. Id. Moreover,

the government in Safavian pointed to and explained how the content within the emails supported

their veracity. See id. (describing the government’s presentation of “various identifiable matters”

in the emails, including “Mr. Safavian’s work at the General Services Administration (“GSA”),

Mr. Abramoff's work as a lobbyist, Mr. Abramoff's restaurant, Signatures, and various other




                                                  8
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 11 of 58



personal and professional matters”). The court in Safavian required independent testimony based

on personal knowledge confirming the information in the emails.

               B.      Hearsay

       A second hurdle to admissibility is whether the government’s proffered evidence is

inadmissible hearsay under Rule 802. A statement is inadmissible hearsay if it “is an out-of-court

statement offered in evidence to prove the truth of the matter asserted.” United States v. Alexander,

331 F.3d 116, 122 n.3. (D.C. Cir. 2003) (citing Fed. R. Evid. 801(c)). Rule 801 excludes from the

category of inadmissible hearsay several forms of statements that otherwise meet the hearsay

definition. Fed. R. Evid. 801. Otherwise inadmissible hearsay under Rule 802 may be admitted

if “it falls under one of the applicable exceptions” in Rule 803. United States v. Abdul Karim

Khanu, 664 F. Supp. 2d 35, 42 (D.D.C. 2009). The government generally invokes a slew of these

hearsay exclusions and exceptions in its motion, on which it bears the burden of admissibility. See

Corrigan v. Glover, 254 F. Supp. 3d 184, 191 (D.D.C. 2017):

       Opposing party statements; statements by employees or agents of an opposing party;

and co-conspirator statements in furtherance of the conspiracy: Rule 801(d)(2) generally

excludes from the definition of hearsay statements made by an opposing party against that party.

While this exclusion also can extend to statements made by an opposing party’s agent or employee,

only statements made within the scope of the employment relationship and while the relationship

existed fall within the exclusion. Fed. R. Evid. 801(d)(2)(D); United States v. Dynamic Visions,

Inc., 220 F. Supp. 3d 16, 24 (D.D.C. 2016).

       Rule 801(d)(2)(E) authorizes the admission of an out-of-court statement “made by the

party’s coconspirator during and in furtherance of the conspiracy.” The statement must have been

“made by” the co-conspirator—statements merely made to a co-conspirator, without more, are not

admissible under this Rule. In order for “[s]tatements by an alleged co-conspirator [to] be received


                                                 9
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 12 of 58



in evidence against the defendants on trial[,]” there must be “substantial evidence, independent of

those statements, that (1) a conspiracy existed, (2) the co-conspirator and the defendant against

whom the statement is offered, were members of the conspiracy, and (3) the statements were made

in furtherance of the conspiracy.” United States v. Gantt, 617 F.2d 831, 844 (D.C. Cir. 1980); see

also United States v. Gewin, 471 F.3d 197, 201 (D.C. Cir. 2006). The proponent must point to

proof that the defendant “‘had the specific intent to further [a] common unlawful objective.’”

United States v. Beckham, 968 F.2d 47, 51 (D.C. Cir. 1992) (quoting United States v. Tarantino,

846 F.2d 1384, 1392 (D.C. Cir. 1988) (per curiam)).3 Thus, for example, the D.C. Circuit has



3
  Despite the Beckham court’s reference to a “common unlawful objective” (emphasis added), the
D.C. Circuit later held that the government need not make a showing that the defendant knowingly
agreed to an unlawful conspiracy to meet its burden under the co-conspirator exception—the
exception applies even upon a showing of an agreement to engage in a lawful venture. See Gewin,
471 F.3d at 201-02. That counter-textual and ahistorical reading of Rule 801(d)(2)(E) is wrong.
See generally Ben Trachtenberg, Coconspirators, “Coventurers,” and the Exceptions Swallowing
the Hearsay Rule, 61 Hastings L.J. 581, 626 (2010) (arguing that the Rule is satisfied only where
the proponent can prove that the defendant specifically intended to further the conspiracy’s
unlawful objective). But even accepting Gewin on its own terms, it does not help the government.
For one thing, Gewin still requires a showing, with independent evidence, that the defendant
knowingly agreed to pursue a common plan or objective, a showing the government makes no
effort to make here. For another, unlike in Gewin—where the defendant did not dispute the district
court’s finding of a plainly unlawful “common enterprise of stock promotion” that amounted to a
“pump and dump” scheme—Concord explicitly contests any such evidence here of a knowing
agreement to pursue a common enterprise of sowing discord or interfering in U.S. elections.
Moreover, while Gewin involved a straightforward “pump and dump” stock scheme implicating
fewer than ten people, this case involves an alleged conspiracy of amorphous nature and scope,
and an uncertain number of participants, to engage in innocent conduct—social media activity—
and which remains subject to heated dispute. In these circumstances, at a minimum, a more robust
showing about the nature of the common goal should be required before admitting purported co-
conspirator statements. Holding otherwise would permit the government to introduce guilt-by-
association evidence on a flimsy factual record where—as here—the alleged conspiracy is
complex and involves many facets. Ultimately, and in any event, to the extent Gewin’s holding
that a conspiracy to pursue an unlawful objective is not required is relevant to the Court’s
resolution of the co-conspirator statement exception’s applicability here, Concord—while
acknowledging Gewin’s presently binding effect—hereby preserves an argument that the
government must show Concord specifically intended to achieve a common unlawful objective in
order to trigger the co-conspirator exception.


                                                10
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 13 of 58



rejected the admissibility of co-conspirator statements where there was “scant basis for inferring .

. . a criminal enterprise or . . . any sort of prior agreement” between the defendant and the co-

conspirators. Beckham, 968 F.2d at 51; see also Dyer v. McCormick & Schmick’s Seafood Rests.,

Inc., 264 F. Supp. 3d 208, 240–41 (D.D.C. 2017) (excluding statements in civil case where

proponent failed to offer proof that conspiracy existed).

        If the Court makes the requisite finding of a knowing conspiracy, it still must determine

that the statements at issue were made during and in furtherance of the conspiracy before they may

be admitted. Id. The “conspiratorial objective being furthered by the declarant’s statement must

in fact be the objective of a conspiracy between the defendant and the declarant.” United States v.

Russo, 302 F.3d 37, 45 (2d Cir. 2002). “‘[M]ere narratives of past successes and failures’ or ‘a

conspirator’s casual comments to people outside or inside the conspiracy’” do not qualify. United

States v. Miller, 738 F.3d 361, 374 (D.C. Cir. 2013) (quoting Tarantino, 846 F.2d at 1412); see

also United States v. Urbanik, 801 F.2d 692, 698 (4th Cir. 1986) (rejecting under Rule 801(d)(2)(E)

statement that was “merely a causal aside to the discussion”).

        Statements against interest: Rule 804(b)(3) permits hearsay statements made against

interest where “(1) [ ] the witness is unavailable, (2) [ ] the government has made reasonable efforts

to obtain the presence of the witness for trial, and (3) [ ] at the time it was made the statement was

‘so far contrary to the declarant’s pecuniary or proprietary interest, or so far tended to subject the

declarant to civil or criminal liability . . . that a reasonable person in the declarant’s position would

not have made the statement unless believing it to be true.’” United States v. Hsia, 87 F. Supp. 2d

10, 13-14 (D.D.C 2000) (quoting materially similar former language of Fed. R. Evid. 804(b)(3)).

The proponent bears the burden of showing that such a statement against interest “is supported by

corroborating circumstances that clearly indicate its trustworthiness, if it is offered in a criminal




                                                   11
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 14 of 58



case as one that tends to expose the declarant to criminal liability.” Fed. R. Evid. 804(b)(3)(B).

       Business records: For a statement to be exempted from the general prohibition on hearsay

under Rule 803(6)’s “business records” exception, the record of regularly conducted activity must

strictly meet five requirements:

       (A) the record was made at or near the time by—or from information transmitted by—
           someone with knowledge;
       (B) the record was kept in the course of a regularly conducted activity of a business,
           organization, occupation, or calling, whether or not for profit;
       (C) making the record was a regular practice of that activity;
       (D) all these conditions are shown by the testimony of the custodian or another qualified
           witness, or by a certification that complies with Rule 902(11) or (12) or with a statute
           permitting certification; and
       (E) the opponent does not show that the source of information or the method or
           circumstances of preparation indicate a lack of trustworthiness.

       Failure to satisfy any one of these requirements precludes a finding of admissibility.

Moreover, Rule 803(6) affords the district court “‘broad discretion in determining whether

documents otherwise admissible as business records are sufficiently trustworthy,’” and the court

may, “[p]ursuant to this discretion, . . . decline, on a sparse record, to treat [an exhibit] as a

trustworthy business record.” New York v. Microsoft Corp., No. 98-1233, 2002 WL 649951, at *2

(D.D.C. Apr. 12, 2002) (quoting Fed. R. Evid. 803(6)) (finding email untrustworthy even though

it “may have been ‘kept in the course’ of RealNetworks regularly conducted business activity,”

where the proponent did not “establish[] that it was the ‘regular practice’ of RealNetworks

employees to write and maintain such emails”); see also United States v. Adefehinti, 510 F.3d 319,

328 (D.C. Cir. 2007) (acknowledging that Rule 803(6) contains an explicit limitation as it relates

to untrustworthy documents).

       Residual exception: Under Rule 807, a hearsay statement which fails to meet any of the

other exceptions enumerated in the Federal Rules can still be admitted under limited



                                                12
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 15 of 58



circumstances. But only where (1) it is supported by sufficient guarantees of trustworthiness—

after considering the totality of circumstances under which it was made and evidence, if any,

corroborating the statement; and (2) it is more probative on the point for which it is offered than

any other evidence that the proponent can obtain through reasonable efforts.” Fed. R. Evid. 807(a).

       The residual exception is “extremely narrow and require[s] testimony to be ‘very important

and very reliable.’” United States v. Washington, 106 F.3d 983, 1001 (D.C. Cir. 1997) (per curiam)

(quoting United States v. Kim, 595 F.2d 755, 766 (D.C. Cir. 1979)). It is to be “applied sparingly”

in only “truly exceptional cases.” United States v. Slatten, 865 F.3d 767, 807 (D.C. Cir. 2017);

see Alexander, 198 F.R.D. at 320 (finding an exceptional case where the hearsay’s reliability was

supported by “documents that the Court ha[d] reviewed in camera, the ability to cross-examine

[the declarant] as to his memory of the conversation with the White House Counsel’s Office, and

[other] contextual guarantees of trustworthiness”).

               C.      Relevance and Prejudice

       Properly authenticated evidence that passes all hearsay hurdles is only admissible if it is

“relevant to some matter at issue in the trial.” Blackwell, 694 F.2d at 1332. Evidence is relevant

if it has any tendency to make a fact of consequence in determining the action more or less probable

than it would be without the evidence. See Fed. R. Evid. 401. The government therefore must

“logically connect[] the document with the issues of the case.” Weissenberger’s Fed. Evid., 1 Fed.

Evid. § 901.5 (2019). “Foundational testimony must establish a connection between the physical

evidence offered at trial and the relevant transaction, incident, person, or place. In other words,

the witness must identify the item in a way that ties it to an element in the case.” Id. § 901.6.

       Relevant evidence may be excludable under Fed. R. Evid. 403 because “its probative value

is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting


                                                 13
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 16 of 58



cumulative evidence.” Fed. R. Evid. 403. The prejudice prong “focuses on ‘unfair prejudice,’ or

prejudice that is ‘compelling or unique’ or has an ‘undue tendency to suggest decision on an

improper basis.’” United States v. Thorne, No. 18-389, 2020 WL 122985, at *6 (D.D.C. Jan. 10,

2020). To conduct this balancing test, a district court must “take account of the full evidentiary

context of the case as the court understands when the ruling must be made.” Id. (citing Old Chief

v. United States, 519 U.S. 172, 182 (1997) (emphasis added)). To that end, in the conspiracy

context, courts have found that although evidence regarding co-conspirators is relevant, such

evidence should be excluded as unduly prejudicial under Rule 403.             See United States v.

Hernandez, 780 F.2d 113, 118 (D.C. Cir. 1986) (finding abuse of discretion where evidence

admitted that “would naturally lead a jury to assume that [defendant] had the motive of his

associates: a slightly refined version of guilt by association”); United States v. Varoudakis, 233

F.3d 113, 124 (1st Cir. 2000) (vacating ruling admitting evidence of co-conspirator testimony

under Rule 403 because the probative value of establishing a relationship between the co-

conspirators “was substantially outweighed by the danger of unfair prejudice at the time the district

court admitted it”); In re Processed Egg Prods. Antitrust Litig., No. 08-2002, 2019 WL 5656101,

at *20 (E.D. Pa. Oct. 31, 2019) (noting court may exclude co-conspirator statements under Rule

403 “if it determines the statements’ arguable probative value is being substantially outweighed

by prejudice . . .”).

        III.    ARGUMENT

                A.      Social Media Accounts

        The first category of evidence the government addresses is the voluminous contents of

various social media accounts that purportedly are owned by or linked to the alleged IRA




                                                 14
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 17 of 58



conspirators, none of which meet the requirements for admissibility.4 The evidence cannot be

authenticated, because even if it was an appropriate business record—which it is not—

confirmation that something is a Facebook or Twitter account does nothing to authenticate its

contents, nor does it prove that a particular individual created that content. Relatedly, the contents

of the social media accounts are hearsay, and the government has not met its burden of

demonstrating that those contents of the social media accounts were, in fact, a co-conspirator

statements. Finally, the contents are irrelevant and threatens to prejudice Concord by tarring it

with guilt by association, rather than a substantive link between the IRA conspirators’ conduct and

Concord’s knowing participation in such conduct.

       Authenticity. The government maintains that subscriber information, IP address records,

and machine cookie data relating to the various social media accounts at issue can be authenticated

as business records. Mot. 5-6. But the government fails to meet its burden for self-authentication,

acknowledging that it does not yet have 902(11) certifications for Facebook, id. at 4 n.3, and failing

to identify a witness who will testify as to authenticity. As to Twitter, the government represents

that it has provided 902(11) certifications from Twitter to the defense. Id. Concord has been

unable to locate any such document in the discovery materials.

       From there, with sleight of hand and no supporting authority, the government makes the

leap that the contents of the associated accounts—messages, posts, and the like—themselves are

authentic. Id. 5-6. But the government has no way to prove whether real people were involved in




4
  The motion does not identify which exhibits fall within each of the six categories addressed.
Concord has attempted to identify each exhibit it believes relates to each category. A copy of the
government’s exhibit list is attached here as Ex. A. Concord believes the exhibits that fall within
the first category are Exs. 21, 55, 56, 59, 68, 69, 76, 77, 82, 83, 89, 107-110, 125, 126, 127, 132,
133, 144-146, 163-165, 167-177.


                                                 15
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 18 of 58



posting content, as opposed to “bots,”5 and even if real people were involved, that their names are

correct and that nobody else posted any of the content. As the law in this rapidly developing area

makes clear, the government’s leap is unsupported.

       IP addresses, subscriber information, and cookie data are not self-authenticating. The

first link in the government’s authentication argument is that IP addresses,6 subscriber information,

and cookie data are self-authenticating business records under Rules 803(6) and 902(11). But the

cases the government cites are easily distinguishable and undercut its argument. First, neither

United States v. Hunter, 862 F.3d 725 (8th Cir. 2017), nor United States v. Cameron, 699 F.3d 621

(1st Cir. 2012), involved self-authentication of an IP address under Rule 902(11), as the

government suggests. In fact, Cameron did not directly concern authentication, but rather involved

a question of whether the evidence in question was “testimonial” for purposes of the Confrontation

Clause, and the court merely assumed, without further analysis, that the evidence was a business

record so that it could proceed to the question at issue—i.e. whether the evidence was testimonial.

699 F.3d at 640-41. In both cases, witnesses testified and provided context for the evidence. See

Hunter, 862 F.3d at 728 (IRS investigator testified about IRS database that includes online tax

return filings and testified about spreadsheet from that database that includes IP addresses);

Cameron, 699 F.3d at 641 (outlining testimony from Yahoo! and Google witnesses). Second,

United States v. Taylor, No. 16-1377, 2017 WL 11458484 (D. Ariz. Nov. 2, 2017), involved

subscriber data from Verizon in the context of allegations of being a felon in possession of a



5
 See, e.g., Russia’s Use of Social Media, S. Rep. No. 116-XX, at 51-52 (2019) (describing IRA’s
alleged use of automated bots, including those that posted election-related content during the 2016
election).
6
  The IP addresses do not link an account to a specific location or fixed address. For example, for
the Russian IP addresses the government indicates that they were somewhere within the city of St.
Petersburg, Russia.


                                                 16
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 19 of 58



firearm and a straw purchaser of firearms—not crimes based on internet conduct. Id. at *1; see

also Superseding Indictment, United States v. Taylor, No. 16-1377, ECF 66 (D. Ariz. June 6,

2017). This distinction is critical because the records at issue in Taylor provided nothing more

than the defendant’s address and phone numbers, Ex.75, United States v. Taylor, No. 16-1377,

ECF 277-1 (D. Ariz. Nov. 1, 2017), but more importantly, that case did not involve the unique

authentication and reliability issues inherent in internet-based crimes. See Fed. R. Evid. 803(6)(E).

       Social media content cannot be authenticated through business records. Having failed to

demonstrate that the data underlying the social media accounts themselves is authentic, the

government goes even farther afield as it relates to the contents of those accounts in the search

warrant returns, including the direct messages, public posts, and tweets. But even assuming the

government authenticated the accounts themselves as connected or belonging to IRA conspirators,

that plainly does not establish that the specific contents of those accounts are in fact what the

government claims them to be—that is, messages, posts, tweets, and the like made or created by

the alleged IRA conspirators and directed to the purported “unwitting Americans” who helped

effectuate the charged § 371 defraud conspiracy.

       As discussed above, the government ignores the consensus of authorities which have found

that various forms of comparable electronically stored information are not business records within

the meaning of Rule 803(6). See Browne, 834 F.3d 403, 411 (3d Cir. 2016) (“[T]he Facebook

records are not business records under Rule 803(6) and thus cannot be authenticated by way

of Rule 902(11). In fact, the Government’s position [arguing otherwise] would mean that all

electronic information whose storage or transmission could be verified by a third-party service

provider would be exempt from the hearsay rules—a novel proposition indeed, and one we are

unwilling to espouse.”); see Farrad, 895 F.3d at 879 and n.14 (noting that Browne has been widely




                                                 17
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 20 of 58



accepted, as “[t]he only circuit that is potentially in conflict [with Browne] is the Fourth Circuit,

but even that is not clearly the case”).

       It should come as no surprise then, given the lack of reliability and untrustworthiness in

social media evidence such as that the government seeks to introduce, that the case law forecloses

the government’s facile effort at authentication of content here. Unlike Browne, Lewisbey, and the

other cases cited above, the government has offered no social media accounts bearing the name of

any alleged conspirator and no pictures appearing to be a conspirator adorning such page.7 Nor

has the government pointed to a single witness who can testify that she saw a conspirator sign up

for the various social media accounts or send an email, or who can describe patterns of consistency

across the various digital communications to indicate they come from the same source.

       The government’s skeletal case for authentication closely resembles the archetype for a

deficient showing as outlined in United States v. Vayner, 769 F.3d 125 (2d Cir. 2014). There, the

Second Circuit vacated a conviction because the district court erroneously admitted a printout of

a social media page on VK.com, the Russian equivalent to Facebook. Id. at 127. Like in Browne,

the court ruled that the social media content did not qualify as a self-authenticating business record.

Id. at 129 n.4. But unlike Browne, the court in Vayner found that the government failed to

authenticate the evidence because it “presented insufficient evidence that the” social media content

was in fact the defendant’s “profile page, as opposed to a profile page on the Internet that Zhyltsou

did not create or control.” Id. at 127. The “only evidence [in Vayner] suggesting that the defendant

was the owner of [the] social media account opened in his name was the fact that the account


7
  The government has indicated to Concord that it intends to introduce at trial Fed. R. Evid. 1006
summaries of IP address records, apparently to create the link between the social media accounts
and IRA that is not addressed in the motion. See Ex. B, Jan. 6, 2020 letter. Despite repeated
requests from undersigned counsel, the government has identified the 40 social media accounts for
it intends to summarize but has not provided the summaries or indicated when it will do so.


                                                  18
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 21 of 58



included his photograph and basic biographical information about him that was known to many

others.” Encarnacion-Lafontaine, 639 F. App’x at 713 (summarizing Vayner).

       Here, the government has not offered even that. Nor can it point to any evidence of

verification by any of the social media accounts identified that would support a finding that the

content on those pages was actually created by any of the co-conspirators. Facebook has no such

requirement,8 and thus, has no way of linking a page to the identity of its actual creator. In the

thousands of pages of social media content, there is not a single direct reference to Concord or any

Concord employee, and none of which have been sufficiently linked to Concord.9 Browne and

Vayner remind that simply authenticating a social media page as “a web page that existed on the

Internet,” Vayner, 769 F.3d at 131, does not make the online profile or contents of that page

relevant to actually incriminate a defendant. See id. at 132 (“The VK profile page was helpful to

the government’s case only if it belonged to Zhyltsou”). Other extrinsic evidence must be

presented to connect the actual content in the electronically stored information—whether that

content is Facebook messages as in Browne, or the various details listed on a social media profile

page as in Vayner, or any other form of digital content—to the defendant. A failure to present that

extrinsic evidence precluded admissibility in Vayner and it precludes admissibility here.

       Nor do the cases the government cites help it overcome this overwhelming weight of

contrary authority. In United States v. Farrad, 895 F.3d 859 (6th Cir. 2018), the Sixth Circuit


8
 Facebook does not require a person to verify their identity before creating an account. See Smith
v. State, 136 So. 3d 424, 432 (Mo. 2014); see also Browne, 834 F.3d at 410 (Facebook does not
“verify or rely on the substantive contents of the communications in the course of its business.”).
9
  The government vaguely assures that certain anonymous email addresses are “linked to” each
other, see Mot. 9 n.7, and that certain Facebook accounts “were also used by the conspirators”—
without elaboration or evidentiary support. Id. n.8. In so doing, the government effectively places
the burden on Concord to prove that these unspecified and unsubstantiated links are flawed. This,
of course, is contrary to law, which places the burden squarely and solely on the proponent of the
evidence—here, the government.


                                                19
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 22 of 58
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 23 of 58



       Moreover, what the government conveniently leaves out of its briefing is that the court in

Hassan heavily emphasized the need to draw a logical and supported linkage, through a sufficient

presentation of extrinsic evidence, between the digital content and the defendant as the alleged

author of such content (which in that case involved directly linking Facebook pages and accounts

to the defendants’ specific mailing and email addresses via IP address data). See id. at 132-33

(“That the Facebook pages and YouTube videos were self-authenticating business records was not,

however, the end of the trial court’s inquiry. The [trial] court also [properly] required the

government, pursuant to Rule 901, to prove that the Facebook pages were directly linked to Hassan

and Yaghi.”). Thus, the government’s reliance on Hassan is to its own detriment, as the

government has ignored the second half of its burden by providing nothing more than a convoluted

chain of inferences between the social media content and any co-conspirator.

       Finally, United States v. Recio, 884 F.3d 230 (4th Cir. 2018)—another felon in possession

case—is even less applicable than Farrad. There, the prosecution presented direct evidence of the

crime totally unrelated from the challenged social media evidence. Namely, “the Government’s

case rested primarily on the testimony of the two police officers on the scene” who knew the

defendant had outstanding warrants, then gave chase, and ultimately recovered a loaded handgun

which the defendant discarded as he fled. Id. at 238, 33. The supporting social media evidence—

a rap lyric posted to the defendant’s Facebook account and which described carrying a gun—was

secondary at best. In fact, “even if the district court erred in admitting the Facebook post, the error

was harmless” given the strength of the other evidence, in particular, the corroborated testimony

of multiple officers. Id. at 239. Here, by contrast, the government has offered no direct testimony

nor any other direct proof that the accounts were actually controlled by the alleged co-conspirators.

Rather, its case rests on inherently suspect and insufficiently authenticated social media content.




                                                  21
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 24 of 58



       The government glosses over one critical element of the content of these social media

accounts that it seeks to introduce—direct messages—consistently lumping them together with

other content such as public posts and tweets and arguing that the content of these direct messages

are authenticated by the proposed business record data (for which the government has not provided

a business record certification). Mot. 6-10. But the government does not address the most obvious

failure of authentication as it relates to these messages—that it cannot establish who was actually

on either end of the messages and whether the alleged “unwitting American” person was a real

person with a real name. The Twitter direct messages, which appear in Ex. 168, do not identify

any of the participants in the messages by name, only by “id” number. The government has not

included in its exhibit or even in discovery any information linking these id numbers to any actual

person. And, as noted in the February 12, 2020 hearing, the government does not intend to call as

witnesses at trial any of the people it claims corresponded with the co-conspirators through these

messages such that there would be any extrinsic evidence of authenticity. See Feb. 12, 2020 Hr’g

Tr. 60:9-61:1; Ex. C, Feb. 3, 2020 letter transmitting government’s witness list. Cf. Browne, 834

F.3d at 406-07 (noting extrinsic evidence presented at trial to authenticate social media messages,

including detailed testimony of minors who received defendant’s messages). And as to Facebook,

the government’s exhibits offer only a name of a person on the messages. See Exs. 89, 144, 146,

164, 165, 167. But again, there is no extrinsic evidence as to who actually received these messages,

and whether that was an actual American person, as the government alleges and must prove.

       Hearsay. But even if the government’s social media evidence were authenticated, it would

nonetheless be inadmissible hearsay precluded under Rule 802. The government contends that the

social media “posts and direct messages were plainly made in furtherance of the conspiracy” and

thus admissible under Rule 801(d)(2)(E). Mot. 11. The government makes no effort here—or




                                                22
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 25 of 58



anywhere else in its motion—to meet its threshold burden: to point to substantial evidence,

independent of the conspirator statements themselves, that the charged § 371 defraud conspiracy

existed and that Concord (and the declarants) knowingly agreed to join it. Without that showing,

none of the social media evidence can be admitted under this Rule.

       Beyond all this, the government fails to provide the Court with the contents of a single

statement in furtherance of the conspiracy. This begs the question of how the Court is to consider

whether the statements in question are more than “mere narratives of past successes and failures;”

“casual comments to people outside or inside the conspiracy;” Miller, 738 F.3d at 374; or “casual

aside[s];” Urbanik, 801 F.2d at 698. For this same reason, the government’s “truth of the matter

asserted” argument also must fail. How can the Court determine whether undisclosed statements

are being admitted for their truth (or not) without seeing the actual statements? The Court is not

required to merely take the government’s word for it and Concord does not have the burden of

showing that the government’s evidence is inadmissible.

       Relevance and prejudice.       Consistent with its approach throughout its motion, the

government assumes the relevance of the social media account evidence to its § 371 conspiracy

charge against Concord, but this assumption is misguided. In fact, the name “Concord” does not

appear once in the entire section of the government’s motion discussing the social media accounts.

This absence is telling, because ultimately the government fails to demonstrate how the social

media evidence is relevant to Concord, as opposed to IRA. And make no mistake, this difference

is critical, because, as noted above, Rule 403 mandates a context-dependent analysis of what

evidence presents a danger of “unfair prejudice” or threatens to “confus[e] the issues.” Fed. R.

Evid. 403; see also Thorne, 2020 WL 122985, at *6 (recognizing that a district court must “take

account of the full evidentiary context of the case” when ruling on admissibility issues under Rule




                                                23
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 26 of 58



403) (emphasis added) (internal quotation marks omitted).

       Here, the prejudice to Concord in the form of guilt by association is obvious. The

government makes no effort to tie the alleged acts of IRA employees as reflected in the social

media evidence to Concord—or, more importantly, to Concord’s knowledge of those acts, or the

conspiracy as a whole. Put another way, the nonexistent evidentiary connection between Concord

and IRA as it relates to social media evidence creates the likelihood that Concord will be convicted

for a conspiracy in which it took no part and of which it had no knowledge. But that is not all.

Indeed, the evidence further threatens to confuse the issues for the jury because it has to do with

conduct Concord isn’t even charged with—that is, the alleged “information warfare” and election

interference—and that has no bearing on whether Concord had the necessary specific intent to

defraud the U.S. government. By introducing such evidence at the trial against Concord only, the

government creates the likelihood that the jurors will convict Concord on the basis of conduct

engaged in by individuals associated with IRA, and with no bearing on Concord’s specific intent

as alleged in the Superseding Indictment. In sum, any probative value associated with proving

actions or a conspiracy involving IRA, without proof that Concord knew of that conspiracy or

those actions, is invalid under the rules of evidence.

               B.      Other Business Records

       The government separately seeks to admit an array of “other business records”—of

advertisement purchases, payments, subscriber information, etc.—on the grounds that they are

self-authenticating business records under Rule 902(11). In doing so, the government fails to

provide an accurate description of the records at issue, provides only the most bare-bones analysis

and cites virtually no case law in support of its position. Instead, it relies on a myriad of

unsupported assumptions and makes a series of logical leaps that no reasonable person could make.

       Authentication. As with the social media account information above, the government


                                                 24
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 27 of 58



simply assumes that Rule 902(11) is a panacea, and that so long as that certification is provided,

all authentication issues are resolved—full stop. This assumes too much. The Facebook ad

records,         payment records,                                           ,          IP address data,

       subscriber information,                                , and WHOIS IP address records the

government identifies in its motion all suffer from the same fundamental authentication issues as

the general social media data discussed above. Specifically, the existence of such data (and even

the verification of it) does not effectively tie the contents of any of that data to a particular person—

much less a specific co-conspirator or Concord. And once again, the government recognizes this

problem, because much of its argument is based on the use of the conspirators’ alleged use of

“personas.” See Mot. 12. Thus, to authenticate these records, the government is required to show

that the information reflected therein belongs to, was authored by, or can otherwise be linked to

Concord in a meaningful way. Browne, 834 F.3d at 410 (“To authenticate the [Facebook]

messages, the Government was therefore required to introduce enough evidence such that the jury

could reasonably find, by a preponderance of the evidence, that [Defendant] and the victims

authored the Facebook messages at issue.”).

        Specific authenticity problems, to the extent that they can be ascertained based on the

government’s bare-bones showing, are listed below.

        Facebook ad records.12 The government seeks to admit purchase records for Facebook

ads that advocated for the election or defeat of particular candidates posted to eleven different

Facebook pages. Mot. 12. The government admits that it has not obtained a business record

certification it is hoping will self-authenticate these records. Id. at 4 n.3. On top of that, the



12
  Exs. 7, 22-52; 57-58; 60-67; 70-71; 78-81; 84-87; 90-105; 111-124; 128-131; 134-142; and 147-
162.


                                                   25
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 28 of 58



government fails to address the relevance of these records. The ad purchase records are relevant

only if the government can overcome the admissibility and authentication issues discussed above.

       More significantly, the government glosses over the only way it has to connect the ad

records to a purchaser, innocuously stating that “Facebook has also produced a spreadsheet linking

each ad to a particular Facebook user.” Mot. 12. The government fails to explain that nothing in

the ad exhibits or Facebook account content indicates who purchased a particular ad. Instead, the

government needs Exhibit 7, a spreadsheet consisting of 3,394 lines of data in three columns: Ad

ID, Ad Account ID, and User ID, for an unidentified subset of Facebook ads. The government

does not explain to the Court or Concord what any of these data points represent, but it is clear that

the spreadsheet does not identify the name of any ad purchaser. Rather, it a series of numbers,

which must be cross-referenced to other data to accomplish what the government seeks to do—

establish that a particular person purchased a particular ad. And apparently the government wants

to do this without a witness from Facebook, as no Facebook representative appears on the

government’s witness list.

       This is additionally problematic because the spreadsheet runs afoul of the Confrontation

Clause, which bars the admission of “testimonial statements of witnesses absent from trial.” See

Crawford v. Washington, 541 U.S. 36, 59 (2004). “To rank as testimonial, a statement must have

a primary purpose of establishing or proving past events potentially relevant to later criminal

prosecution.” Bullcoming v. New Mexico, 564 U.S. 647, 659 n.6 (2011) (internal quotation marks

and alterations omitted). Where business records have been “prepared specifically for use at [a

defendant’s criminal] trial,” they are inadmissible unless their authors could be cross-examined.

Melendez-Diaz v. Massachusetts, 557 U.S. 305, 324 (2009). In Cameron, the First Circuit

concluded that business records prepared by Yahoo! that were used to report suspected child




                                                 26
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 29 of 58



pornography to a tip-line database were testimonial statements barred by the Confrontation Clause

because the government sought to introduce this evidence to establish a link between the IP address

contained in the reports and the defendant. 699 F.3d at 642. That is precisely what the government

seeks to do here—link particular Facebook ads to the specific purchaser. And because “the

primary utility” of the Facebook spreadsheet is to identify purchasers of particular ads, “not in

providing Internet-based services to [its] customers,” the evidence is testimonial and the

government must present a witness from Facebook to testify and be cross-examined about the

creation of this exhibit. Id. at 246. If the government is unable to present such a witness, Ex. 7

should be excluded.

               payment records (Exs. 18 and 19). Again, the government attempts to introduce

                                                                                                  for

which it has offered no explanation regarding their preparation, or what the data contained in them

represent without proffering a witness, raising Confrontation Clause concerns. Not only has the

government failed to identify a trial witness but it does not even have the business record

certification that it hopes to use to authenticate these records. Mot. 3 n. 4.

                                              (Exs. 5, 6, 8-10, 14, 72-75, 221, 222, 280, 281, 297).

In order to link certain of the social media accounts on the government’s exhibit list to IRA, the

government wants to introduce                                     , Mot. 12-13, and to introduce that

evidence based on a business record certification without any witness. But the government offers

no case law or other support for admitting this data as a business record. And before any of this

evidence can be deemed admissible, the government must be able to demonstrate the relevance

and admissibility of the social media evidence described above.

                IP address data (Exs. 20, 223, 344).           IP address data suffers from the same




                                                  27
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 30 of 58
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 31 of 58



the admission of any document that was not produced in discovery and does not appear on the

government’s exhibit list. Furthermore, the government acknowledges that it has not yet obtained

or provided to Concord a business record certification for the WHOIS records it apparently seeks

to admit for the truth of the matter asserted without a witness.

       Hearsay. As a general matter, the government does not address hearsay at all, except the

rote repetition of the statement that the records “are self-authenticating and admissible as business

records.”   Mot. 12-13 (the one exception is the WHOIS data, discussed below).                But the

government doesn’t give specifics about which records it has certifications for, and which it

doesn’t. And despite its assurances, the government offers no explanation or details about the

method or circumstances of the preparation of this data. Given the lack of such information,

neither the Court nor Concord is able to determine whether those processes are sufficiently reliable

or trustworthy to warrant admissibility. See Fed. R. Evid. 803(6)(E). The government should not

be permitted to place the burden on the Court and Concord to determine whether its bare-bones

legal assertions are sufficient to warrant admitting evidence. See Perkins v. Silver Mountain Sports

Club & Spa, LLC, 557 F.3d 1141, 1148 (10th Cir. 2009) (recognizing that “lawyer argument is not

admissible evidence,” and that “[a]t the very least, the court must be given enough information to

determine admissibility of the evidence . . .”).

       The only reference to hearsay the government makes is citing to EarthLink, Inc. v. Ahdoot,

No. 03-2559, 2005 WL 8154298, at *8 (N.D. Ga. Feb. 1, 2005), for the proposition that WHOIS

records fall within the Rule 803(17) hearsay exception for “directories . . . that are generally relied

on by the public or by persons in particular occupations.” Fed. R. Evid. 803(17). However,

EarthLink was a civil case, and the court’s observation in that case that WHOIS records are

admissible under Rule 803(17) was made in the context of a motion to strike an affidavit submitted




                                                   29
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 32 of 58



in response to a motion to dismiss for lack of personal jurisdiction—it had nothing to do with

admissibility at trial. EarthLink, 2005 WL 8154298, at *7-8. In fact, the court declined to conduct

a robust authentication analysis, finding that “[a]t this stage in the litigation where the court

considers only jurisdictional matters,” the testimony of plaintiff’s counsel that “he went to the

WHOIS directory. . . and the printouts reflect what he viewed” was sufficient. Id. at *8. This

flimsy legal precedent undercuts the government’s argument and weighs against admissibility of

the WHOIS records—particularly here, where critical aspects of the government’s case rest upon

the admissibility of this evidence.

       Relevance and prejudice. The government does not make a specific argument about

relevance, but all of the same considerations discussed above with respect to the admissibility of

the social media content applies here with equal—if not more—force. Put simply, the government

makes no effort to tie the acts of the IRA employees as reflected in the “other business records” to

Concord—or, more importantly, to Concord’s knowledge of the acts reflected in those records, or

the conspiracy as a whole. This is fatal to their admissibility.

               C.      Internal IRA Documents And Communications14

       The next category of evidence the government seeks to introduce bears no relation to

Concord, because the documents are purported internal IRA documents.




14
   Exs. 1, 2, 4, 11, 247-254, 256, 258, 262, 278, 345, 351-358. As set forth in more detail in section
III.G, although the government’s exhibit list contains a subheading called “IRA Internal
Communications,” the government does not proffer sufficient facts—either in its motion or
proposed exhibits—to suggest that all of the exhibits under that subheading actually constitute
internal IRA communications. Likewise, there are documents under other subheadings that the
government believes are internal IRA communications, that Concord assumes belong in this
category.


                                                 30
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 33 of 58



                                        Mot. 14. But apart from the authentication and hearsay

problems discussed below, there is nothing in these documents that links the IRA conduct to

Concord’s knowing participation in the conspiracy. This makes the documents particularly

irrelevant and prejudicial.

       Authentication.        The IRA communications cannot be authenticated because the

government relies on the same ipse dixit to connect the alleged IRA co-conspirators to the contents

of the email accounts at issue—and in doing so, improperly attempts to shift the burden to Concord

to prove that the users it claims created the emails in question did not, in fact, do so. This turns

the government’s burden on its head, and warrants exclusion.

       By way of example the government contends that

                                                                               , Mot. 14 (emphasis

added), but bases that assurance on



Mot. 16. But the government’s own description undercuts its position. Taking the government at

its word, the fact that                                                            , as opposed to

exclusively, means that without some other evidence to authenticate each of the emails from that

account, the government cannot establish that the email is what the government claims it to be—

an email to or from              . Similiarly, the government contends that



                                                                                               Mot.

15, 16. As with           , the government makes no representation about why the contents of the

emails from this account (which the government seeks to introduce into evidence) originated with

           .      The same is true of the email accounts




                                                31
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 34 of 58



                            , which the government similarly asserts contain

                                                   . Mot. 16. The government has no evidence to

establish that these accounts were used exclusively by these individuals, and offers no testimony

of the authors of any of the emails or other documents in these accounts.

       The emails the Government attempts to authenticate mirror those at issue in Jimena, 2011

WL 2551413, because all of the emails at issue were created through “publicly available e-mail

providers, available to and sendable by anyone,” and thus are not self-authenticating. Id. at *6.

Anyone could have made these accounts. See id. at *1 (“[A]ny individual can sign up for a

Yahoo.com email account bearing the name [FIRST NAME]_[LAST NAME]@yahoo.com

without providing any evidence that he or she is the person whose name is used in the email

address, and . . . that the person whose name is used has consented to the use of the name.”).

       Nor does the fact that

               provide an adequate foundation for linking them to Concord, because signatures,

headers, and other identifying features are not enough to overcome the “skepticism of the common

law” absent other additional facts. Id. at *6. Here “there are no unique circumstances that link the

printed e-mails to” the alleged senders. Id. at *5. The mere fact that “American-sounding names”

are included in various proffered records does not establish their authenticity. See id. at *6

(requiring evidence independent of the emails demonstrating that the person purportedly sending

them had knowledge of the subject matter); see also Safavian, 435 F. Supp. 2d at 40 (requiring

testimony based on personal knowledge to sufficiently explain how the content within the emails

supported their veracity). Put simply, the emails at the heart of the Government’s case, by in large,

“were unsolicited, contain only publicly available, self-serving information, and do not contain

any substantive or unique information that supports authenticity;” accordingly, this Court has




                                                 32
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 35 of 58



simply not given “a sufficient foundation nor evidentiary reliability to justify [their] admission.”

Jimena, 2011 WL 2551413 at *7.

       The tenuous connection between IRA employees and the contents of these email accounts

is further evidenced by the cases the government cites—both of which involved far more robust

sets of circumstantial facts establishing authenticity.     In United States v. Fluker, the court

considered the authenticity of emails allegedly sent by an individual named Haywood Borders.

698 F.3d at 999-1000. In support, the court pointed out that the author of the emails was identified

as “Hayward Borders,” who was a board member of the company in question (and who used an

email address referencing the company’s name), that the emails were sent to an email address that

only a board member would have access to, and that the emails contained information that only a

board member would have access to. Id. Similarly, in United States v. Siddiqui, 235 F.3d 1318

(11th Cir. 2000), the court addressed the authenticity of emails allegedly sent and received by the

defendant. Id. at 1321-23. In that case, the court affirmed the authenticity determination based on

several factors, including the fact that: (1) the emails used the defendant’s nickname, “Mo;” (2)

the email recipients testified that they spoke on the phone with the defendant shortly after receiving

the emails and during those conversations he reiterated the requests made in the emails; and (3) in

a separate email from the same email address the defendant revealed a fact uniquely within his

knowledge that was later confirmed by witness testimony. Id.

       Here, by contrast, the government rests its authentication argument largely on

                                                              . This is not sufficient to tie particular

individuals to the contents of these email accounts and, in turn, those individuals to particular

emails sent by or actions taken within those accounts.

       Hearsay. Although the Court need not reach the government’s hearsay arguments because




                                                 33
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 36 of 58



of the authenticity problems with the internal IRA documents, these arguments fail. First, the

government argues that the IRA internal documents are co-conspirator statements made in

furtherance of the conspiracy. Mot. 17. But the government skips several key steps in rushing to

this conclusion by ignoring the need to establish (1) that a conspiracy existed; (2) that both Concord

and IRA were members of that conspiracy; and (3) that Concord had the specific intent to further

the conspirators’ common that objective. Gewin, 471 F.3d at 201; Beckham, 968 F.2d at 51.

Without such foundational showings, co-conspirator statements are not admissible. As Concord

has demonstrated at length here, the government has failed to meet its burden. Moreover, most of

the emails addressed in this section were not shown to be sent by the alleged co-conspirators—and

their purported receipt by alleged conspirators does not satisfy the Rule.

       Second, the government alternatively relies on the “the state of mind exception,” Mot. 17,

which permits admission of “[a]n out-of-court statement that is offered to show its effect on the

hearer’s state of mind.” United States v. Thompson, 279 F.3d 1043, 1047 (D.C. Cir. 2002). This

exception to the hearsay ban is limited by relevance requirements—it “allows the admission of

extrajudicial statements to show the state of mind of the declarant at that time if that is at issue in

the case.” United States v. Brown, 490 F.2d 758, 762 (D.C. Cir. 1973) (emphasis added); see

United States v. Sesay, 313 F.3d 591, 599-600 (D.C. Cir. 2002) (cautioning against accepting “state

of mind” statements which are “not relevant to a fact of consequence in the trial.”).

       This is exactly the situation here. The government wants to admit statements by alleged

IRA co-conspirators that purportedly disclose their state of mind. But this is irrelevant to the

fundamental question at trial: whether Concord possessed the requisite intent to engage in a

defraud-clause conspiracy where it is accused only of funding and overseeing IRA’s activities, not

participating in them. This has nothing to do with whether IRA employees “coordinated their




                                                  34
          Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 37 of 58



efforts” or “chose their topics for particular reasons.” Mot. 17. Thus, it does not matter what was

in the minds of the IRA employees, and these statements are hearsay as it relates to the “issue in

the case.” Brown, 490 F.2d at 762.

          Relevance and prejudice.     Much like the social media evidence, the “Internal IRA

Documents and Communications” category fails to draw any connection between IRA conduct

and Concord’s knowing participation in the alleged conspiracy—indeed, by definition, these relate

solely to IRA. However, as argued above, all of the documents in the government’s motion present

an acute risk of unfair prejudice and confusion of issues by suggesting that Concord is connected

to the IRA conduct discussed in the IRA’s own internal documents, without actually establishing

such a connection. They should be excluded on that basis alone.

                 D.     Communications Between IRA and Concord15

          Buried in the middle of the government’s motion is its very first attempt to draw a link

between IRA and Concord, by way of



                  Mot. 17. As an initial matter, this is inconsistent with the Superseding Indictment,

which alleges                                                                  . But regardless, the

substance of the purported connection is insufficient to meet any of the admissibility tests.

          Authenticity. The government’s authenticity argument is based—like in its trial subpoena

motion—on




15
     Exs. 228, 230-242, 276, 277.


                                                  35
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 38 of 58
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 39 of 58



                             Gov’t Ex. 237.

              Gov’t Ex. 238. This is not a minor dispute about semantics; the government’s entire

argument for the authentication of

                                                                                           .

       Hearsay. The government offers attorney assertion—and little else—in support of its

argument that this hearsay is admissible. Mot. 20. None of it meets the government’s burden.

       First, the government asserts, without elaboration or supporting case law, that

                                                are admissible as co-conspirator statements in

furtherance of the conspiracy. That’s it. No mention of the other prerequisites needed under Rule

801(d)(2)(E), particularly the foundational requirement that Concord knowingly agreed to the

charged plan to “sow discord” and conceal foreign identities from U.S. authorities.

       Second, the government argues that the emails

               are admissible as statements by Concord’s agents and employees.         Mot. 20.

Presumably (although it doesn’t say so), the government is referring to the exemption under Rule

801(d)(2)(D) for statements made by a party’s agent or employee “on a matter within the scope of

that relationship and while it existed.” Fed. R. Evid. 801(d)(2)(D). This unsupported statement

fails to meet the government’s burden of proving “the existence of the relationship of servant or

agent to principal . . . by evidence independent of the out-of-court statement of the servant or

agent.” United States v. AT&T, No. 74-1698, 1981 WL 2047, at *2 (D.D.C. Apr. 9, 1981). Here,

the only evidence of an employment relationship

          is speculation layered on top of the hearsay statements themselves, which is

impermissible. Nor does the government cite to any case where (at best) the alleged employee is




                                               37
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 40 of 58



                                                                                              ;17 and

                                                                                       . But even if

the government could cite such a case, it still fails to meet the remainder of its burden by

demonstrating either “that the statement[s] [were] made during the course of the relationship,” and

“that [they] relate[] to a matter within the scope of the [relationship].” See Pappas v. Middle Earth

Condo. Ass’n, 963 F.2d 534, 537 (2d Cir. 1992).

       Third, the government argues that the emails are business records, but fails to offer any

support for that proposition beyond the bare assertion that

                                                                  Mot. 20; see Tom Sawyer Prods.,

Inc. v. Progressive Partners Achieving Sols., Inc., 550 F. Supp. 2d 23, 29 (D.D.C. 2008) (“A

lawyer’s argument does not substitute for admissible evidence.”). Specifically, the government

has not pointed to a certification that avoids the hearsay problem; nor has it identified a witness

who can certify that the emails comply with Rule 902(11).

       Fourth, the government’s final argument relies on the last-ditch-effort “residual exception”

to the hearsay rule. See Fed. R. Evid. 807. But as noted above, the residual exception is to be

“applied sparingly” in only “truly exceptional cases.” First City Fin., 890 F.2d at 1225; Slatten,

865 F.3d at 807. This is no such circumstance. The government argues that the residual exception

should apply here because “there is little reason to doubt the accuracy of the statements.” Mot.

20. But like much else in its Motion, the government overstates its case. Indeed, it baldly claims—

without any elaboration—that




17
   To the extent that the government relies on WHOIS information to make this connection, as
discussed above, that evidence is also inadmissible.


                                                 38
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 41 of 58



                             Mot. 20. But once again, the government provides only narrative,

without any basis by which this Court should conclude that



           . These bare-bones arguments are not enough to cross the line. Perkins, 557 F.3d at

1147-48. Moreover, the case the government cites in support, United States v. Ramsey, 785 F.2d

184 (7th Cir. 1986) (which did not even involve the residual exception), found that the trial court

erred in admitting “[o]ccasional desk calendars, in which entries may or may not appear at the

whim of the writer” under the business records exception. Id. at 192. Here,

                                                                                    do not amount

to business records. The government points to                                            as a basis

for trustworthiness—but offers no substantiation for this assertion. Mot. 20. And here again, the

government’s case law is to the contrary. In Singletary v. Reilly, 452 F.3d 868 (D.C. Cir. 2006)

(also not a residual exception case), the court rejected a parole board’s finding that hearsay

statements about a criminal confession were reliable. Id. at 874. The detail provided here, if any,

is unremarkable and unrelated to Concord. It should not be admitted pursuant to Rule 807.

       Relevance and prejudice.      The government’s relevance argument boils down to an

assertion that

Mot. 18.     But the government offers nothing indicating that




                                . Ex. 245. Nor does it explain why such innocuous evidence

demonstrates that Concord knowingly joined the interference conspiracy alleged in the

Superseding Indictment. This does not a conspiracy make. See, e.g., United States v. Gaskins,




                                                39
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 42 of 58
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 43 of 58




                                                        So the government has literally no admissible

evidence to demonstrate that Prigozhin “controlled” Concord during the time period of the alleged

conspiracy and for this reason the evidence that the government hopes to admit that connects

Prigozhin to IRA does not move the ball in demonstrating that Concord knowingly joined a

conspiracy to defraud the United States. And even in its specifics, the discrete evidence the

government does point to is almost comically thin, and requires mental gymnastics to even follow

the through-line. This effort purporting to connect Prigozhin (and by extension Concord) to IRA

fails to meet the applicable admissibility standards.

                           (Exs.    310-314; 319-340).




                                                 41
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 44 of 58




And the equivocation does not end there.




                                       42
       Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 45 of 58




                                                          18




18
  Concord has explained why the government’s interpretation of            is
highly questionable. See ECF 330-1 at 8-9.


                                            43
          Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 46 of 58




          Social media messages (Ex. 89). The social media messages discussed on pages 23-24 of

the government’s Motion fail for the same reasons discussed above for excluding the contents of

the social media accounts, and in particular direct messages without any corroborating testimony.



                                                                                        Mot. 24.

These messages do no such thing. To say otherwise would be to suggest that there is a connection

between President Trump and the accounts used by IRA in furtherance of the conspiracy.

                                         (Ex. 317).19




                                        Mot. 24.



19
     The government’s exhibit list inaccurately describes this exhibit as



                                                   44
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 47 of 58




                               45
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 48 of 58




               F.      Other Statements by Co-conspirators

       The final category of evidence the government addresses consists of two emails.



             Like the rest of the evidence at issue, these emails fall into the same traps identified

throughout this response.

                       1.     Exhibit 347—

                                                                         But as Concord has argued

multiple times, the email is inadmissible.

       Authenticity.




       Hearsay.




                                                46
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 49 of 58
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 50 of 58



                       2.     Exhibit 303—                 emails

       The government also seeks to admit




                                             Ex. D.21

       Authenticity. The government does not make a specific argument for authentication of the

             email, but instead asserts, paradoxically, that

                                                                                   Mot. 28-29. So

what? There is nothing provided that authenticates the contents of the email at issue—including

the name of the account from which they were sent. This alone is sufficient to exclude them.

       Hearsay.




21
  The government’s translation Ex. 303 is incomplete and does not include this critical instruction.
Undersigned counsel raised this issue in a letter to the government on January 31, 2020 but has
received no response. As such, Concord is attaching its own translation to this opposition.


                                                48
        Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 51 of 58



             22



       Relevance and Prejudice.




       In sum, Ex. 303 does nothing more than                                               . What

little—if any—relevance these statements have is vastly outweighed by the unfair prejudice of

distracting from the real issue, i.e. whether Concord had the requisite intent to knowingly join the

alleged conspiracy. See Fed. R. Evid. 403. It should be excluded.

               G.      The Government’s Motion Does Not Address Certain Exhibits and
                       Concord Raises Additional Objections

       The government acknowledges that its motion does not address every document on its

exhibit list. Mot. 1. As best Concord can determine, the motion fails to address the following

exhibits by failing to proffer any explanation as to authentication or admissibility or explaining



22
  To the extent that the government backstops its hearsay argument with the residual exception, it
offers no basis for the Court to conclude that the requisite “exceptional circumstances” exist, and
this argument should be rejected. Slatten, 865 F.3d at 807.


                                                49
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 52 of 58
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 53 of 58
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 54 of 58
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 55 of 58
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 56 of 58
Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 57 of 58
       Case 1:18-cr-00032-DLF Document 352 Filed 02/20/20 Page 58 of 58



Dated: February 17, 2020                Respectfully submitted,

                                        CONCORD MANAGEMENT AND
                                        CONSULTING LLC

                                        By Counsel

                                         /s/ Eric A. Dubelier
                                        Eric A. Dubelier (D.C. Bar No. 419412)
                                        Katherine Seikaly (D.C. Bar No. 498641)
                                        Reed Smith LLP
                                        1301 K Street, N.W.
                                        Suite 1000 – East Tower
                                        Washington, D.C. 20005
                                        202-414-9200 (phone)
                                        202-414-9299 (fax)
                                        edubelier@reedsmith.com
                                        kseikaly@reedsmith.com
